Title: To James Madison from George W. Erving, 15 June 1804 (Abstract)
From: Erving, George W.
To: Madison, James


15 June 1804, London. No. 37. “By the Ship Virginia Captain Dixon which leaves this place to day for City point in Virginia I have shipped by desire of Mr. Monroe a small deal Box containing the Journals of the late board of Commissioners and the reports of their Assessors; and have particularly charged the Captain to keep it dry in his Cabin which he has promised to do. Another Copy of these Books remains in my possession which, in case of any accident happening to the Virginia shall be immediately forwarded, for without the Reports it will be absolutely impossible for the Agent whom you intend to appoint at Washington to make distribution of the Compensation received under the Awards; I beg that you will be pleased to direct that I may be immediately informed if the Virginia should arrive in safety.”
